Citation Nr: 9904511	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  98-08 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the left knee.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran had 6 years, 1 month, and 16 days of total active 
service, including service from August 1965 to June 1967 and 
from December 1970 to December 1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 1998 rating decision of the 
Los Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO).

At the June 1998 hearing held at the RO before a hearing 
officer, the veteran indicated that he was withdrawing the 
issue of entitlement to service connection for a bilateral 
hearing loss.  Hearing Transcript 2.


FINDING OF FACT

There is no competent evidence that the veteran's current 
left knee disorder is related to active service, including 
the left knee injury in service.


CONCLUSION OF LAW

The claim for service connection for residuals of an injury 
to the left knee is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records reveal that on the June 1965 pre-
induction and September 1965 induction examinations the lower 
extremities were normal.  In August 1967, the veteran 
underwent his separation examination for his first period of 
service, and the lower extremities were normal.  

On the July 1969 enlistment examination, the lower 
extremities were normal.  On February 15, 1973, the veteran 
injured his left leg and had pain over the lateral meniscus.  
X-rays of the left knee revealed that there was no fracture.  
On February 17, 1973, the veteran's left knee was again 
examined.  There was some tenderness, but the left lateral 
collateral meniscus was normal.  Effusion was present.  The 
impression was left lateral collateral ligament strain with 
effusion.  On February 20, 1973, the veteran complained of 
diffuse pain.  A physical examination revealed that there was 
no laxity and no significant tenderness.  The impression was 
traumatic synovitis.  On October 10, 1973, the veteran 
complained of popping in the left knee and intermittent pain 
in that knee with extensive walking.  Quadriceps exercises 
were recommended.  On October 18, 1973, the veteran underwent 
his separation examination.  The veteran reported that he did 
not have a "trick" or locked knee.  Nevertheless, he 
indicated that he did have a bad left knee resulting from an 
active duty injury.  Specifically, he reported that he had 
pain in his left knee for approximately one year.  The knees 
were normal, except for subjective discomfort.  X-rays taken 
that day were also normal.

In September 1983, it was noted that the veteran injured his 
left knee seven years earlier and that he underwent an 
arthrotomy with left medial meniscus removal approximately 
five years ago.  The veteran reported that he had had several 
injuries to the left knee since that surgery.  The pre-
operative diagnosis was ligamentous instability of the left 
knee.  The veteran underwent a reconstruction of the anterior 
cruciate ligament using the central third of the patellar 
tendon.  The post-operative diagnoses were the following: (1) 
an absent anterior cruciate ligament; (2) absent medial 
meniscus, surgically acquired; (3) mild chondromalacia of the 
patella; (4) an old osteochondral defect of the medial 
femoral condyle of the left knee; and (5) mild to moderate 
degenerative changes that were consistent with the above-
mentioned diagnoses.
  
In June 1993, the veteran underwent magnetic resonance 
imaging (MRI) of his left knee.  The MRI revealed the 
following: (1) a metallic artifact that was probably the 
result of surgery on the anterior cruciate ligament; (2) the 
anterior cruciate ligament was not readily identified, but 
the posterior cruciate ligament was intact; (3) an almost 
complete automeniscectomy or postsurgical meniscectomy of the 
medial meniscus; (4) rather marked areas of avascular 
necrosis involving both the medial femoral condyle and the 
proximal tibial plateau along their articular surfaces; and 
(5) chondromalacia and joint effusion in the suprapatellar 
bursa.  

At a June 1998 hearing held at the RO before a hearing 
officer, the veteran testified that he injured his left knee 
in service.  Hearing Transcript (T.) 5-6.  He said that his 
left leg had hurt every day since that injury.  Id. at 6-7.  
He also said that he had another injury after service and 
that he first had surgery slightly over a year after that 
post-service injury.  Id. at 8-9.  The veteran said that, 
until his first post-service surgery, he had not sought any 
medical treatment for his left knee after service.  Id. at 7-
9.  He stated that he did not remember where he had his first 
surgery.  Id. at 9.  He also testified that, starting a few 
years after his first surgery, he had weekly injuries.  Id. 
at 9-10.  

In his August 1998 statement, the veteran indicated that he 
was a medical technician who specialized in respiratory care.  
He opined that his current left knee disorder was related to 
his injury in service.  He also indicated that he now 
remembered where he had first surgery, but that the treating 
hospital no longer had his records.

Analysis

The threshold question is whether the appellant has presented 
evidence of a well-grounded claim.  The United States Court 
of Veterans Appeals (Court) has defined a well-grounded claim 
as a claim that is plausible.  In other words, a well-
grounded claim is meritorious on its own or capable of 
substantiation.  If the claim is not well grounded, the 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If the appellant has 
not submitted evidence of a well-grounded claim, there is no 
duty to assist him in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a).

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury, which results in a 
current disability, was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110.

Service connection may granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

In order for a claim to be well grounded, there must be 
competent evidence of the following: a current disability, in 
the form of a medical diagnosis; incurrence or aggravation of 
a disease or injury in service, in the form of lay or medical 
evidence; and a nexus between the in-service aggravation or 
injury or disease and the current disability, in the form of 
medical evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1998) 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required 
where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the condition noted during service is not shown to be chronic 
or the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  The 
regulation requires continuity of symptomatology, not 
continuity of treatment.  Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991).

The United States Court of Veterans Appeals (Court) has 
established the following rules with regard to claims 
addressing the issue of chronicity.  The chronicity provision 
of 38 C.F.R. § 3.303(b) is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded if (1) the condition is 
observed during service, (2) continuity of symptomatology is 
demonstrated thereafter and (3) competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  A lay person is 
competent to testify only as to observable symptoms.  See 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  A layperson 
is not, however, competent to provide evidence that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability, unless such a relationship is one to 
which a lay person's observation is competent.  See Savage, 
10 Vet. App. at 495-97.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Specifically, the Court has held 
that an opinion by a registered nurse on the etiology of a 
veteran's disorder is not probative evidence for purposes of 
Grottveit if there is no indication that the nurse has any 
special knowledge regarding the field of medicine that 
pertains to the veteran's disorder.  Black v. Brown, 10 Vet. 
App. 279, 284 (1997).

In this case, the veteran had a left knee injury in service 
and now has a current left knee disorder.  Nevertheless, 
there is no competent evidence that he had a chronic disorder 
in service.  Although the veteran was treated for the left 
knee injury during service, the 1973 separation examination 
did not reveal any left knee abnormality and a left knee 
disorder was not diagnosed despite his subjective complaint.

Although the veteran alleges that he has had continuity of 
symptomatology since his injury in service, there is no 
competent evidence that relates his current left knee 
disorder to the injury in active service or to his reported 
continued symptomatology as opposed to his post-service knee 
injuries.  The medical evidence that the veteran has 
submitted does not relate his current left knee disorder to 
active service or to post-service continued symptomatology.  
In fact, the September 1983 operation report noted that the 
veteran first had a left knee injury approximately seven 
years earlier, which was after active service.  

The Board has reviewed the appellant's opinion as to a 
relationship between his current left knee disorder and 
service.  Although he has identified himself as a medical 
technician, there is no indication that he has any special 
knowledge regarding orthopedics.  Therefore, his contention 
is not competent medical evidence for purposes of well 
grounding this claim. 

In short, there is no competent evidence to establish a 
relationship between the veteran's current left knee 
disability and service.  Therefore, the claim for entitlement 
to service connection for residuals of an injury to the left 
knee is not well grounded.  If the appellant were to submit 
the opinion of a physician experienced in orthopedics, based 
on the accurate facts of this case, linking the veteran's in-
service left knee injury to his post-service left knee 
disorder, then the claim would be well grounded.

In reaching its decision, the Board is again mindful that the 
Court has held that there is some duty to assist a claimant 
in the completion of an application for benefits under 38 
U.S.C.A. § 5103(a), depending on the particular facts in each 
case.  See Robinette v. Brown, 8 Vet. App. 69 (1995); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996); as modified by 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), wherein the Court 
found that there was a duty to further assist in the 
development of evidence only when the veteran has reported 
the existence of evidence which could serve to cause his 
claim to be well- grounded.  The facts and circumstances of 
this case are such that no further action is found to be 
warranted.  Specifically, as the veteran indicated in his 
August 1998 statement, the records of the first surgery are 
unavailable.


ORDER

Service connection for residuals of an injury to the left 
knee is denied.




		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

